DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments file don August 1, 2022.
Claims 1-20 are pending.
Claims 1, 11, 18 and 20 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356).

With respect to Claim 1, Peters et al. disclose:
detecting that an application uninstallation event is triggered; (over time a user installs and uninstalls applications (uninstallation event is triggered), Paragraph 24, lines 14-16)
determining a first application which is uninstalled; (list of applications is changed with every install/uninstall, Paragraph 24, lines 14-16)
deleting a data log of the first application from training sample data (removing the application identifier (deleting a data log) that is uninstalled from the list of applications (training sample data), Paragraph 24, lines 24-16; replacing analytical data (training sample data) with new analytical data created by the predictive engine (deleting previous data log that included uninstalled application), Paragraph 33, lines 8-15) when training sample data of the application prediction model comprises the data log of the first application, (list of applications is sent to a predictive engine (application prediction model), Paragraph 6, lines 9-12; analytical data includes information related to usage of a mobile device (data log of the first application), Paragraph 33, lines 1-8) and generating target training sample data; (generating a list of applications based on a circumstance of a command (new list is generated with any newly installed or uninstalled applications), Paragraph 6, lines 5-8; replacing analytical data with new analytical data, Paragraph 33, lines 8-15) and
updating the application prediction model based on the target training sample data. (generating/assigning a utility value to each application in the list of applications and causing an ordered list of applications to be generated (target training sample data), Paragraph 6, lines 9-12; using the analytical data to generate/assign utility values to each of the applications, Paragraph 34, lines 1-15)
	Peters et al. do not explicitly disclose:
	wherein the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded;
However, Bilal et al. disclose:
wherein the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded; (user data is used by predictor (application prediction model) to get a list of apps to pre-launch, the list is queued and pre-launch component requests pre-launch for all apps in the queue (preloading), Paragraphs 163-170)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bilal et al. into the teaching of Peters et al. to include wherein the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded in order to help reduce the startup time for an application. (Bilal et al., Paragraph 170, lines 1-4)
	
With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Peters et al. further disclose:
wherein the training sample data comprises sample data formed by state feature information of a sample collection moment and a sample tag of the state feature information; (analytical data (training sample data) can include when the user opens/closes a specific application (sample tag) or otherwise executes a function of the mobile device (state feature information), Paragraph 33, lines 1-15) wherein the sample tag involves an application which is launched within a preset time period after the sample collection moment; (analytical data includes specific applications and periods of frequent application usage information (i.e. a user opens a specific application during specific times of day), Paragraph 41)
and wherein deleting the data log of the first application from the training sample data when the training sample data of the application prediction model comprises the data log the first application, and generating target training sample data comprises: 
deleting sample data that takes the first application as the sample tag from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, (replacing analytical data  with new analytical data created by the predictive engine (deleting sample data), Paragraph 33, lines 8-15) and generating the target training sample data. (replacing analytical data with new analytical data, Paragraph 33, lines 8-15) 

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Peters et al. do not disclose:
wherein updating the application prediction model based on the target training sample data further comprises:
predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; and preloading the first to-be-preloaded application. 
However, Bilal et al. disclose:
wherein updating the application prediction model based on the target training sample data further comprises:
predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; (predictor (application prediction model) is triggered at a regular interval, Paragraph 163-170) and preloading the first to-be-preloaded application. (user data is used by predictor to get a list of apps to pre-launch, the list is queued and pre-launch component requests pre-launch for all apps in the queue (preloading), Paragraphs 163-170)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bilal et al. into the teaching of Peters et al. to include wherein updating the application prediction model based on the target training sample data further comprises predicting a first to-be-preloaded application based on the application prediction model when an application preloading event is triggered; and preloading the first to-be-preloaded application in order to help reduce the startup time for an application. (Bilal et al., Paragraph 170, lines 1-4)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Peters et al. do not disclose:
wherein after updating the application prediction model based on the target training sample data, the method further comprises:
predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: and preloading the second to-be-preloaded application.
However, Bilal et al. disclose:
wherein after updating the application prediction model based on the target training sample data, the method further comprises:
predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: (predictor (application prediction model) is triggered at a regular interval, Paragraph 163-170) and preloading the second to-be-preloaded application. (user data is used by predictor to get a list of apps to pre-launch, the list is queued and pre-launch component requests pre-launch for all apps in the queue (preloading), Paragraphs 163-170; prediction engine utilizes order and frequency of past usage in its prediction, Paragraph 55, lines 7-11; activating applications in a certain sequence, Claim 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bilal et al. into the teaching of Peters et al. to include wherein after updating the application prediction model based on the target training sample data, the method further comprises predicting a second to-be-preloaded application based on the updated application prediction model when an application preloading event is triggered: and preloading the second to-be-preloaded application in order to help reduce the startup time for an application. (Bilal et al., Paragraph 170, lines 1-4)

Claims 11, 13 and 15 are system claims corresponding to the method claims above (Claims 1, 3, 5 and 6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3, 5 and 6.

Claim 20 is a non-transitory computer readable storage media claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) and in further view of Tingxin Yan et al.  (“Fast App Launching for Mobile Devices Using Predictive User Context, Jun 2012).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Peters et al. and Bilal et al. further disclose:
wherein deleting the data log of the first application from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, and generating target training sample data comprises:
deleting a data log of a preset application use from the training sample data when the training sample data of the application prediction model comprises the data log of the first application, (Peters et al., replacing analytical data  with new analytical data created by the predictive engine (deleting data log of a preset application use), Paragraph 33, lines 8-15) and generating the target training sample data; (replacing analytical data with new analytical data, Paragraph 33, lines 8-15) 
Peters et al. and Bilal et al. do not disclose:
data log of a preset application use sequence
wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application.
However, Tingxin Yan et al. disclose:
data log of a preset application use sequence (data traces (data log) includes information on what applications are likely to follow in the same session as trigger applications (use sequence), Page 116, 4.1.1 Triggers and Followers, Paragraph 2, lines 1-4)
wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application. (data traces (data log) includes information on what applications are likely to follow in the same session as trigger applications (use sequence), Page 116, 4.1.1 Triggers and Followers, Paragraph 2, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tingxin Yan et al. into the teaching of Peters et al. and Bilal et al. to include a data log of a preset application use sequence and wherein the preset application use sequence comprises an application sequence corresponding to the first application and a second application adjacent to the first application in order to give insight into the next application to launch. (Tingxin Yan et al., 4.1 Personalized Features, Paragraph 1, lines 1-4)

Claim 12 is a system claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) and in further view of Pandey et al. (US 2018/0260206).

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein before preloading the first to-be-preloaded application, the method further comprises:
determining whether the first to-be-preloaded application comprises the first application; 
and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application.
However, Pandey et al. disclose:
wherein before preloading the first to-be-preloaded application, the method further comprises:
determining whether the first to-be-preloaded application comprises the first application; (a user selects (determining) to uninstall an application from the list of preloaded applications, Paragraph 84, lines 1-8)
and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application. (removing the application from the list of preloaded application when the user selects to uninstall, Paragraphs 71 and 84, lines 21-34 and 1-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pandey et al. into the teaching of Peters et al. and Bilal et al. to include wherein before preloading the first to-be-preloaded application, the method further comprises determining whether the first to-be-preloaded application comprises the first application and deleting the first application from the first to-be-preloaded application when the first to-be-preloaded application comprises the first application in order to allow a user/system to manage applications in a computing device. (Pandey et al., Paragraph 2, lines 1-3)

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) in view of Pandey et al. (US 2018/0260206) and in further view of Murphy et al. (US 2016/0162148).

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Peters et al., Bilal et al. and Pandey et al. do not disclose:
wherein preloading the first to-be-preloaded application comprises: preloading the first to-be-preloaded application from which the first application has been deleted.
However, Murphy et al. disclose:
wherein preloading the first to-be-preloaded application comprises: preloading the first to-be-preloaded application from which the first application has been deleted. (downloading/installing (preloading) an application that was uninstalled or previously not installed, Paragraph 22, lines 10-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murphy et al. into the teaching of Peters et al., Bilal et al. and Pandey et al. to include wherein preloading the first to-be-preloaded application comprises preloading the first to-be-preloaded application from which the first application has been deleted in order to automatically preload/load an application that was previously uninstalled but is now needed to perform a specific task. (Murphy et al., Paragraph 22)

Claim 16 is a system claim corresponding to the method claims above (Claims 7 and 8) and, therefore, is rejected for the same reasons set forth in the rejection of Claims 7 and 8.

Claims 9, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0347488) in view of Bilal et al. (US 2014/0372356) and in further view of Sun et al. (US 2013/0120294).

With respect to Claim 9, all the limitations of Claim 5 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein preloading the first to-be-preloaded application comprises: 
preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen.
However, Sun et al. disclose:
wherein preloading the first to-be-preloaded application comprises: 
preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions with respect to the currently displayed application, Paragraph 125, lines 3-7) wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen. (active region (boundary coordinates) includes applications to the left and right of the currently displayed application (located outside a coordinate range of a display screen) that are preloaded, Paragraph 125, lines 3-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein preloading the first to-be-preloaded application comprises preloading an application interface of the first to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

With respect to Claim 10, all the limitations of Claim 9 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein preloading the second ta-be-preloaded application comprises: preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen.
However, Sun et al. disclose:
wherein preloading the second ta-be-preloaded application comprises: 
preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions with respect to the currently displayed application, Paragraph 125, lines 3-7) wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen. (active region (boundary coordinates) includes applications to the left and right of the currently displayed application (located outside a coordinate range of a display screen) that are preloaded, Paragraph 125, lines 3-16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein preloading the second ta-be-preloaded application comprises: preloading an application interface of the second to-be-preloaded application based on a pre-created preloaded active window stack, wherein boundary coordinates of the preloaded active window stack are located outside a coordinate range of a display screen in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

Claim 17 is a system claim corresponding to the method claims above (Claims 9 and 10) and, therefore, is rejected for the same reasons set forth in the rejection of Claims 9 and 10.

With respect to Claim 18, all the limitations of Claim 17 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein the processor is configured to: 
create a target process of the second to-be-preloaded application; 
create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack; 
launch an active window of the second to-be-preloaded application in the task stack based on the target process; 
and draw and display the application interface of the second to-be-preloaded application based on the launched activity window.
However, Sun et al. disclose:
wherein the processor is configured to: 
create a target process of the second to-be-preloaded application; (activating a run icon (creating a target process) of an application, Paragraph 82)
create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack; (determining an active window (preloaded active window stack) for preloading by setting up a predetermined number of applications in the left and right directions (task stack) with respect to the currently displayed application, Paragraph 125, lines 3-7)
launch an active window of the second to-be-preloaded application in the task stack based on the target process; (receive an instruction to display the first and second applications (launch an active window), Paragraph 136)
and draw and display the application interface of the second to-be-preloaded application based on the launched activity window. (control the touch screen to display the first and second applications in the first and second windows and/or detecting that a display change event has been detected (), Paragraphs 136-141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein the processor is configured to create a target process of the second to-be-preloaded application, create a task stack of the second to-be-preloaded application in the pre-created preloaded active window stack, launch an active window of the second to-be-preloaded application in the task stack based on the target process and draw and display the application interface of the second to-be-preloaded application based on the launched activity window in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

With respect to Claim 19, all the limitations of Claim 15 have been addressed above; and Peters et al. and Bilal et al. do not disclose:
wherein the processor is further configured to: 
send a forged focus notification to the second to-be-preloaded application; 
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification.
However, Sun et al. disclose:
wherein the processor is further configured to: 
send a forged focus notification to the second to-be-preloaded application; (receive an instruction (forged focus notification) to display the first and second applications (second-to-be-preloaded application), Paragraph 136)
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification. (control the touch screen to display the first and second applications in the first and second windows and/or detecting that a display change event has been detected (a preset time period), Paragraphs 136-141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun et al. into the teaching of Peters et al. and Bilal et al. to include wherein the processor is further configured to send a forged focus notification to the second to-be-preloaded application
and keep drawing the application interface of the second to-be-preloaded application and display an update within a preset time period based on the forged focus notification in order to help minimize the time and resource burden required to initialize multiple applications and to improve resource consumption. (Sun et al., Paragraph 11, lines 1-4)

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
First, as can be seen from the above disclosure, Peters merely discloses that the predictive engine (i.e., 206) organizes the list of identifiers according to analytical data related to the usage of the mobile device (1.e., 102) and the device applications (1.e., 212), uses the analytical data to assign utility values to the device applications, rank or order the applications according to utility, and send or otherwise make the ranked list of applications available to other services or device applications on the mobile device, i.e., Peters merely focuses on operations on the application which is already existed in the device, nowhere in Peters is related to how to deal with the uninstalled applications. Hence, Peters fails to disclose processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claim 1 above, Peters discloses detecting uninstallation and installation events by keeping track of a list of application over time. (see Paragraph 24) This can be reasonably be considered “detecting that an application uninstallation event is triggered” and “determining a first application which is uninstalled”. 

In the Remarks, Applicant argues:
Second, in Peters, the predictive engine reorganizes the list of applications according to the utility values to the device applications generated by the analytical data related to the usage of the mobile device, so as to recommend applications to users, but Peters is not related to updating the prediction engine, so that the updated prediction engine is suitable for users’ current usage habits, i.e., the predictive engine in Peters would not be updated, and thus, is totally different from the application prediction model in amended claim 1 of the present application. Thus, Peters fails to disclose the application prediction model, let alone disclosing training sample data of the application prediction model for updating and training the application prediction model. 

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claim 1 above, Peters discloses using analytical data and list of applications which have been updated over time to generate/assign utility values to each of the applications. This can be reasonably considered “updating the prediction engine” as the values are adjusted over time (updated/training). The analytical data is related to the usage of the mobile device and the device applications (user’s current usage habits). (see Paragraph 29, lines 15-28)

In the Remarks, Applicant argues:
Further, Peters fails to disclose processes of deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, generating target training sample data, where the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
Applicant’s arguments above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the Remarks, Applicant argues:
However, Tingxin Yan is totally silent about how to deal with the uninstalled applications. Thus, Tingxin Yan fails to disclose processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled. Further, Tingxin Yan fails to disclose processes of deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, generating target training sample data, where the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the updated rejection to Claims 2 and 12, Tingxin Yan was not used to disclose “detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.” 

In the Remarks, Applicant argues:
However, Bilal is totally silent about how to deal with the uninstalled applications. Thus, Bilal fails to disclose processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled. Further, Bilal fails to disclose processes of deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, generating target training sample data, where the application prediction model is a pre- trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claims 5, 6 and 15, Bilal was not used to disclose “detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.” 

In the Remarks, Applicant argues:
However, in Pandey, the timing to uninstalling an application from the computing device, i.e., once the creation of the backup data is completed, is focused, but nowhere in Pandey related to how to deal with training sample data containing a data log of the uninstalled application. Thus, Pandey fails to disclose processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled. Further, Pandey fails to disclose processes of deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, and generating target training sample data, where the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claim 7, Pandey was not used to disclose “detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.” 

In the Remarks, Applicant argues:
First, as can be seen from above disclosure, Murphy does not even involve any application prediction or application prediction model, and thus Murphy fails to disclose updating an application prediction model when an application is uninstalled. Specifically, for “prediction”, Murphy merely discloses “predicted future tasks’, the prediction mentioned in Murphy actually refers to the prediction of certain tasks for a given application, which is irrelevant to predicting an application to be preloaded.
Second, in Murphy, the processing method for the uninstalled applications in Murphy is totally different from that in the newly filed claim 1. In amended claim 1 of the present application, after determining a first application which is uninstalled, a data log of the first application is deleted from training sample data, and target training sample data are generated for updating the application prediction model. On the contrary, in Murphy, one or more of applications (1.e., 130A-N) is uninstalled or previously not installed at client computing device 190, and in this scenario, client computing device (i.e., 190) may download and install one or more of applications (i.e., 130A-N) from server (i.e., 180), i.e., in Murphy, for the uninstalled applications, they will be downloaded and installed again, which definitely teaches away from the solution of claim 1 of the present application, i.e., processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled, deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, generating target training sample data, where the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claims 8 and 16, Murphy was not used to disclose “detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.” Also, Murphy was not used to reject claim 1.

In the Remarks, Applicant argues:
However, Sun is totally silent about how to deal with uninstalled applications. Thus, Sun fails to disclose processes of detecting that an application uninstallation event is triggered and determining a first application which is uninstalled, deleting a data log of the first application from training sample data when training sample data of the application prediction model comprises the data log of the first application, and generating target training sample data, where the application prediction model is a pre-trained learning model capable of predicting an application to be preloaded, and updating the application prediction model based on the target training sample data.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the rejection to Claims 9, 10 and 17-19, Sun was not used to disclose “detecting that an application uninstallation event is triggered and determining a first application which is uninstalled.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
August 16, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191